..-.
                                                                                       59

L
2
c-3

4              OFFICEOF THEATTORNEYGENERAL                     OFTEXAS
                                        AUSTIN

BLULO0.MAWW
Arromlmv
     amlr91L

        tionorableArnold kjth
        Oounty Attorns~
        Yontgomory, Tour
        DQ8r arr




                    XOUP rooeat re
        rent   an thr,above stated




                                                      II offl.ao   aad   aska




                       "An, person %nteraatab, for him-
                    rolf, or ar,agemt or 8ttarney of am-
                    tathor,&all at all time* hate the
                    right’to exmine the bDOk#, ~8~8~8,
                    plats, eapr OP ether wditor belong-
                    b&t   t0   th0   OfitoQ   Of Uy      mW*rOr,
                    on the payamt         ef the   fee    15xed w
                    lit?.
                        ’
Bon.    Arnold &Ith,     Page HO. 2


             "Please ulrlae me on the following quem-
        tion, ‘Ca n        lurveyor
                  A o o unty         oharge a fee for
        allowing an lndlrIQu~l the right to euaine
        Any book, paper or re00rd in hlr OffIOe?'"

             under the mtatutem orrrting thm ofiiom of oounty
lurvmyor, Artialm 6~W-S~Q8,     lnolumite, the crountysurveyor
ir given the ourtody of the oounty l      urteylng moor&m, la
charged with theb rafe k8epIng, and i8 required to give
bond. while under Artlole 5292, LIU~PM,my Intororted
moh  hnr  A right to eretnine the reoordm    in him OiiiOe.       r- rt-
1018 5944, Bmrnon'a Annotated Cltil Statpter, protldmm auoh
term   for oounty lurreyorr an& read@, in i)lrt,    am      ?0110*8t
                ‘County surveyors shall raoelro the fol-
        lwlng      fee&: . . . &AtXinAtiOn Or   pAperr   And
        rCoortl8 In hi8 offlae at the requemt of any
        person 25d. . .I
          Artiolo 6292, mupra, prorleeo In lS?oot that mnr
pmrmon Intererted, for hlmeelf, or am agent or attorney of
anothar, rhall at ill tImem haYe the right to examine the
bookm, papers, platm, nupa or other arohlror belonging to
the offfoe of any surveyor, on the 'papent of the fee fixed
by lav, and tha tern 'flxmQ'by law" ir lmt forth In Artiole
8344, mupra, Wmly:    *examination 0r pmpmrm ana rreordm In
hI8,off~or at the request of any person 2:b$'.
           We am   o$ the opinion th8t this prorlmIon of
Article 3944 authorlxsm the oounty luneyor to ohmme twmty-
firm aontr to AAOh prrmon for rm@h lunlnetlon he ny We
of thm noore     in htm orfioo.     Xt doer not buthorlxr a obargr
of twmnty-five   oentm for cash paper wamlnee.      Thim im olmar-
ly apparent when rmfmrenom      i8 mabo to thm lour6e oi Artialm
3944, naarly, the Aotm of 1876, Chmptmr 164, pagr 892, Emo-
tlon 16. ?hero it warn provided that the oounty murroyor
aa~ll roceire the iollowlngI ee81 for eaoh exmdnmtion           OS
papers and reoorbs in him office, at the requsat of any
psrmon wlehing to examine them, 26$; . . ."
          In vlmw of the foregoing ltatute you am rmmpmot-
fully         that it is the OpiniOn Of thi8 eSpArtment $hAt
         AeTiBee
under Artlole 5844, muprm, the aounty murteyor 18 entitlm4
Hon. Arnolb   #Ith,   Page no. J


to A fee of twenty fire oentm ?or eaeh examination        of ths
papers and r*oordm In him offioe.
           This departBent ha8 heretofore ruled to the same
efieot on a question ldentlorl with the one presented In
your inquiry in Opinion tie.O-8122, other questions are
almo paS#Sd upon %n maid OpinXon. Ye onolomm 8 oopy o?
the ammo for your information.
          Trusting that the foregoing fully anmwerm your
inquiry, we arm
                                       Pours   rmry   truly,
       VED APR 25, 1941            APMRnEY     GE#FBbL OP PEXA8


  FIRST ASSISTANT
                                               Area11 WIllFum
  ATTORNEY GENERAL                                    Ammimtant
AU:lh
ho.